Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-127340 and 333-164696) of our report dated April4, 2012 with respect to the consolidated financial statements and schedule of Magal Security Systems Ltd. included in this Annual Report on Form 20-F for the year ended December 31, 2011 filed with the Securities and Exchange Commission. /s/ Kost Forer Gabbay& Kasierer Tel-Aviv, Israel KOST FORER GABBAY & KASIERER April4, 2012 A Member of Ernst & Young Global
